DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 3/5/19.
2.	The instant application is a national stage entry of PCT/EP2017/072308, International Filing Date: 09/06/2017, claims foreign priority to 16187493.8, filed 09/06/2016 in EPO and claims foreign priority to 1618918.5, filed 11/09/2016 in United Kingdom.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 3/5/19 and 12/20/19 are being considered by the examiner. All the references cited therein have been considered by the examiner.
	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.




Claim status
4.	In the claim listing of 6/28/2019 claims 1-16 are pending in this application and are under prosecution. Claim 16 is amended. No new matter has been introduced by the amendments.

Nucleotide and/or Amino Acid Sequence Disclosures
5.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – The nucleic acid sequences appearing in the specification pages 13 and 14 are not identified by sequence identifiers SEQ ID NOS in accordance with 37 CFR 1.821(d).

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.


Specification- Objected
6.	The specification is objected because as discussed above in section 5, the nucleic acid sequences in pages 13 and 14 are not identified by SEQ ID NOS.
The sequence listing filed on 3/5/19 (total of 5 sequences) have been accepted by the office on 3/7/19. Applicant is required amend the specification to identify the nucleic acid sequences in said pages by SEQ ID NOS.
7.	The disclosure is also objected to because it contains an embedded hyperlink and/or other form of browser-executable code in page 12, line 28. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
8.	The use of the term QUASAR 570, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
TM” symbol to identify some of the trade names or marks, e.g. Texas RedTM or Alexa FluorTM. However, other such as QUASAR in page 9, paragraph 2 have not been identified.

	Claim Objections
9.	Claim 1 is objected to because of the following informalities: the claim recites “first oligonucleotide strand” in line 13 presumably in reference to the “first single-stranded oligonucleotide” in line 7. It is suggested a single term be consistently used when referring to a specific element.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim recites “used primary probe” in line 13 presumably in reference to the “at least one substantially double-stranded primary oligonucleotide used probe” starting in line 4. It is suggested a single term be consistently used when referring to a specific element.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: the claim recites “the nicking-site” starting in line 13 presumably in reference to the “first restriction endonuclease nicking-site” starting in line 7. It is suggested a single term be consistently used when referring to a specific element.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the claim recites “first oligonucleotide” in line 13, presumably in reference to the “first single-stranded oligonucleotide” in line 7. It is suggested a single term be consistently used when referring to a specific element.  Appropriate correction is required.
1 is objected to because of the following informalities:  the claim recites “used probe” in line 13 presumably in reference to the “at least one substantially double-stranded primary oligonucleotide used probe” starting in line 4. It is suggested a single term be consistently used when referring to a specific element.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the claim recites “oligonucleotide” in line 5 presumably in reference to the “a first single-stranded oligonucleotide” starting in line 3. It is suggested a single term be consistently used when referring to a specific element.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: the claim recites “the first oligonucleotide” in line 12 presumably in reference to the “a first single-stranded oligonucleotide” starting in line 3. It is suggested a single term be consistently used when referring to a specific element.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  the claim recites terms that mirror the above issues identified in the context of claim 1. It is suggested the claim be amended in the same manner as suggested for claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 16, it is not clear how the recited preamble is intended to breathe life and meaning into the claims. The preamble of the claim recites a “method of sequencing a nucleic acid” of claim 1 and method of analyzing single nucleotide triphosphate of claim 16. However, the method steps in the claim only require 
It is further noted that there is no link within the “at least one substantially double-stranded primary oligonucleotide used probe” between the at least one single nucleoside triphosphate, the first oligonucleotide components, the oligonucleotide flanking regions and the capture site. For example, the restriction endonuclease nicking-site does not need to include the single nucleoside triphosphates captured at the capture site, and thus the “at least one substantially double-stranded primary oligonucleotide used probe” could be cleaved regardless of capturing the single nucleoside triphosphate. The fluorophores are not associated with or linked to the identity of the single nucleoside triphosphate, the capture site or at least one of the separated first oligonucleotide components such that one can identify the captured single nucleoside triphosphate in order to determine the sequence of the nucleic acid. Thus, the claim lacks necessary elements or relationships between elements that are essential to the goal of “sequencing a nucleic acid”. 
Also, claims 1 and 16 comprise a step of "(5) producing at least one substantially double-stranded secondary used probe by reacting, in the presence of a ligase, at least 
Claims 2-14 are similarly indefinite because they directly or indirectly depend from claim 1.
Regarding claims 1 and 16, the claim recites “substantially double-stranded primary oligonucleotide used probe” starting in line 4 (claim 1) line 3 (claim 16). The term “substantially” is a relative term and is not defined by the instant specification. It is unclear what constitutes a “primary oligonucleotide used probe” that is “substantially” double-stranded. For example, is an oligonucleotide used probe that is 95% double-stranded encompassed by the claim, while a probe that is 94% double stranded is not? Furthermore, in view of claims 6 and 7 that specify an oligonucleotide linker region connects the second and third oligonucleotides and the complementary strand of the used probe comprises a close-loop, respectively, it is unclear whether these linkers and components contributing to the closed loops are to be double-stranded.
Similarly, in line 17 of claim 1 and line 16 of claim 16, the claim recites “at least one substantially double-stranded secondary used probe”. The phrase is similarly rejected as described above.
Claims 2-14 are similarly indefinite because they directly or indirectly depend from claim 1.
, the claim recites “fluorophores in a substantially undetectable state”. The term “substantially” is a relative term and is not defined by the instant specification. It is unclear what constitutes a “state” that is “substantially undetectable”. For example, are fluorophores that are 5% detectable in terms of their signal encompassed by the claims, while fluorophores that are 15% detectable are not?
Claim 4 recites the phrase “substantially non-fluorescing” and is rejected for the same reason.
Claims 2-14 are similarly indefinite because they directly or indirectly depend from claim 1.
Regarding claim 15, the claim recites “fluorophores in a substantially undetectable state” in section ‘c’. The term “substantially” is a relative term and is not defined by the instant specification. It is unclear what constitutes a “state” that is “substantially undetectable”. For example, are fluorophores that are 5% detectable in terms of their signal encompassed by the claims, while fluorophores that are 15% detectable are not?
Conclusion
12.	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634